McMurray, Presiding Judge.
William K. Felker died on February 8, 1980, following an automobile collision. At the time of his death, Felker was married to the plaintiff Andrea Felker, now Watts. Felker was insured by an automobile liability insurance policy which the defendant Georgia Farm Bureau Mutual Insurance Company issued. The policy provided personal injury protection (PIP) survivor’s benefits to the insured in the amount of $50,000. Following the death of William K. Felker, the defendant paid the sum of $34,165.24 to the plaintiff, via installment payments. This sum represented payment for lost wage survivor’s benefits which had accrued through December 12, 1981. (William K. Felker had been employed at an average weekly wage of ^427.60 at the time of his demise.) On that date (December 12, 1981), the plaintiff remarried. The defendant refused to pay further survivor’s benefits to the plaintiff after the date of her remarriage.
The plaintiff brought this action against the defendant seeking the remaining PIP survivor’s benefits, statutory penalties for bad faith refusal to pay, and attorney fees. Following discovery, both parties moved for summary judgment. The trial court granted the plaintiff’s motion upon the issue of coverage and reserved the remaining issues. The defendant’s summary judgment motion was denied. The defendant appeals. Held:
This case is controlled by the recent decision of Ga. Farm Bureau Mut. Ins. Co. v. Adams, 176 Ga. App. 764 (337 SE2d 408) (1985), wherein this court held “that the remarriage of a surviving spouse terminates that individual’s right to survivors’ benefits under OCGA § 33-34-5.”

Judgment reversed. Banke.


C. J., and Benham, J., concur.

*85Decided November 14, 1985
Rehearing denied December 2, 1985
Earl W. Gunn, for appellant.
Philip C. Smith, for appellee.